[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                          FEBRUARY 5, 2007
                             No. 05-12305
                                                          THOMAS K. KAHN
                       ________________________               CLERK

                  D. C. Docket No. 04-80011-CR-DTKH

UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                  versus

SEAN L. BRAY,

                                               Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (February 5, 2007)


Before BLACK, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
      Sean L. Bray appeals his convictions for possession of a firearm and

ammunition as a convicted felon, in violation of 18 U.S.C. § 922(g)(1), and

possession of marijuana, in violation of 21 U.S.C. § 844(a). He asserts the district

court abused its discretion by: (1) excluding evidence of a pending internal affairs

investigation regarding two of the Government’s police witnesses; (2) excluding

evidence of prior conduct and a conviction of a non-witness third party who was

allegedly with Bray when he was stopped by police; (3) admitting evidence of

Bray’s tattoo at trial; and (4) admitting evidence of a prior incident when Bray was

stopped by police. Bray also appeals his sentence, contending the district court

erred by applying a sentencing enhancement for Bray’s prior convictions which

were not included in the indictment or part of the jury’s verdict.

      We review a district court’s evidentiary rulings for abuse of discretion.

United States v. Tokars, 95 F.3d 1520, 1530 (11th Cir. 1996). We review

preserved constitutional sentencing challenges de novo and reverse only if the

error was harmful. United States v. Paz, 405 F.3d 946, 948 (11th Cir. 2005).

      After hearing oral arguments and reviewing the record, we have determined

the district court did not abuse its discretion with regard to the first four issues.

Bray’s sentencing contention is foreclosed by the Supreme Court’s opinion in




                                            2
Almendarez-Torres v. United States, 118 S. Ct. 1219 (1998). Thus, we affirm

Bray’s convictions and sentence.

      AFFIRMED.




                                       3